DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification/Abstract
1.         The abstract of the disclosure is objected to because it contains "The invention also relates to a corresponding frame. FIGURE: 3a" at the left bottom corner of the page; it is unclear such description is referencing. Correction is required. See MPEP § 608.01 (b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Correction is required. See MPEP § 608.01(b).

Drawings
2.        The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third fluid connection between the pod and the dispenser port” as recited in claim 13, must be shown or the feature canceled from the claim.  Further, the “fluid connection between the receptacle and the dispenser port” as recited in claim 17, must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
3.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

            The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a press in claims 12 and 18.
Claim limitation “press for pressing” in claim 12, line 1, and claim 18, line 1; has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder “press” coupled with functional language “for pressing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: plunger, see instant application specification, Para. [0128].  
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonte (U.S. PG Pub No.: 2017/0360061 A1), hereinafter referred to as Fonte ‘061.
Regarding claim 1, Fonte ‘061 disclose a method for brewing and cooling a beverage {see ¶¶ [0007-0008] and [0039-0040]}, the method comprising: inserting a pod (30) into a recess (210) of a machine (20) for providing the beverage, the pod comprising granulated ingredients and a filter (860) (as shown in Figs. 1, 4, 8, 15, 20 and 26-27: ¶¶ [0061-0063, 0067-0068], [0093] and [0114]}; displacing a cap (660) of the pod, by a plunger (330), into the pod (as shown in Figs. 13-14, 18-20 and 26-27: ¶¶ [0073-0074] and [0085-0088]}; the plunger being used to compress the graduated ingredients and the filter {see ¶ [0114]}; heating water within the machine using a refrigeration system of the machine {see ¶¶ [0069-0071], [0015-0116]}; flowing the heated water through the compressed granulated ingredients and through the filter of the pod to brew a brewed beverage {see ¶¶ 0112-0114]}; and dispensing the brewed beverage from the pod {see ¶ [0104]}.  

Regarding claim 2, Fonte ‘061 disclose the method of claim 1, further comprising dispensing the brewed beverage from the machine {see ¶¶ [0007-0008], [0057-0058] and [0114]}.  
 
Regarding claim 4, Fonte ‘061 disclose the method of claim 1, wherein heating the water within the machine is performed using one or more thermoelectric units (240) of the refrigeration system, each of the one or more thermoelectric units generating a cool side (250/280) and a hot side (260/290)  when electricity is applied to the respective one or more thermoelectric units, wherein the hot side is used to heat the water {see ¶¶ [0069-0071] and [0112-0114]}. 
 
Regarding claim 6, Fonte ‘061 disclose the method of claim 1, further comprising: transferring the brewed beverage into a receptacle within the machine; cooling a sidewall of the receptacle using the refrigeration system of the machine to cool the brewed beverage within the receptacle {see ¶ [0069]}; and 47Attorney Docket No.: 47354-0012001 dispensing the cooled beverage from the receptacle {see ¶ [0062]}.  

Regarding claim 7, Fonte ‘061 disclose the method of claim 6, further comprising dispensing the cooled beverage from the machine {see ¶ [0108]}.  

Regarding claim 8, Fonte ‘061 disclose the method of claim 6, wherein cooling a sidewall of the receptacle comprises flowing a two-phase refrigerant fluid through an evaporator (240A) of the refrigeration system {see ¶ [0116]}.  

Regarding claim 9, Fonte ‘061 disclose the method of claim 6, further comprising rotating a mixing paddle (670/680/690) of the machine to distribute the beverage and facilitate quicker heat transfer {see Fig. 20: ¶¶ [0088], [0101] and [0109]}.  

Regarding claim 10, Fonte ‘061 disclose the method of claim 6, wherein heating the water and cooling a sidewall of the receptacle is performed using one or more thermoelectric units of the refrigeration system {see ¶¶ [0075], [0098]and [0109]}.  

Regarding claim 11, Fonte ‘061 discloses a machine (20) for brewing and cooling a beverage, the machine comprising: a pod (30) located within a recess (210) of the machine, the pod comprising granulated ingredients and a filter (860) {as shown in Figs. 1, 8, 26 and 27: ¶¶ [0061-0062], [0067] and [0114]}; a receptacle of the machine {see ¶ [0062]}; a first fluid connection between a fluid reservoir and the pod configured to transfer water from the reservoir to the pod; a second fluid connection between the pod and the receptacle configured to transfer a brewed beverage from the first pod to the receptacle {see ¶¶ [0096-0105]}; a refrigeration system configured to heat the water and cool the receptacle {see ¶¶ [0108], [0113] and [0116]}; a controller (100) within the machine, the controller configured to heat the water, press the granulated ingredients, flow water into the pod using the first fluid connection, flow water through the filter, flow the beverage into the receptacle using the second fluid connection, cool the beverage, and dispense the beverage from the machine {as shown in Fig. 17: ¶ [0078]}.  

Regarding claim 12, Fonte ‘061 discloses the machine of claim 11, further comprising a press configured for pressing the granulated ingredients within the pod {see ¶ [0114]}. 
 
Regarding claim 13, Fonte ‘061 discloses the machine of claim 11, further comprising a third fluid connection between the pod and a dispensing port and configured to transfer a brewed beverage from the first pod to the dispensing port when the beverage is to be dispensed without cooling {see ¶ [0109], wherein no further cooling required}. 
 
Regarding claim 14, Fonte ‘061 discloses the machine of claim 11, further comprising one or more thermoelectric units (240) of the refrigeration system, each of the one or more thermoelectric units generating a cool side (250/280) and a hot side (260/290) when electricity is applied to the respective one or more thermoelectric units, wherein the hot side is used to heat the water and the cool side is used to cool the receptacle {see ¶¶ [0069-0071] and [0112-0114]}.  

Regarding claim 16, Fonte ‘061 discloses a machine (20) for brewing and cooling a beverage, the machine comprising: a housing (40) {see Figs. 1-2: ¶¶ [0062-0063]}; a refrigeration system located within the housing and configured to provide heating of water and cooling of a beverage within the machine {see ¶¶ [0116]}; a first receptacle (30) located within the housing, the first receptacle being accessible to a user of the machine and configured to hold granulated ingredients and a filter (860) {as shown in Figs. 26 and 27: ¶¶ [0080] and [0114]}; a fluid system configured to transfer water through the granulated ingredients and the filter within the first receptacle to create a beverage {as shown in Fig. 21: ¶¶ [0096-0105]}; a second receptacle (210) located within the housing, the second receptacle being in fluid communication with the first receptacle and configured to cool the beverage when the beverage is transferred from the first receptacle to the second receptacle {see Fig. 8: ¶ [0098]}; and a dispensing port (234) located on the housing configured to dispense the beverage from the machine {see Fig. 10: ¶¶ [0068-0069]}.
  
Regarding claim 17, Fonte ‘061 discloses the machine of claim 16, further comprising a fluid connection between the first receptacle and the dispensing port and the fluid system is further configured to transfer the beverage from the first receptacle directly to the dispensing port when the beverage is to be dispensed without cooling {see ¶¶ [0112-0114], wherein hot beverage is dispensed without being chilled]}.  

Regarding claim 18, Fonte ‘061 discloses the machine of claim 16, further comprising a press configured for pressing the granulated ingredients within the first receptacle {see ¶ [0114]}. 
 
Regarding claim 19, Fonte ‘061 discloses the machine of claim 16, further comprising one or more thermoelectric units (240) of the refrigeration system, each of the one or more thermoelectric units generating a cool side (250/280) and a hot side (260/290) when electricity is applied to the respective one or more thermoelectric units, wherein the hot side is used to heat the water and the cool side is used to cool the second receptacle {see ¶¶ [0069-0071] and [0112-0114]}.
  
Regarding claim 20, Fonte ‘061 discloses the machine of claim 16, further comprising a mixing paddle (670/680/690) configured to distribute the beverage and facilitate quicker heat transfer {see Fig. 20: ¶¶ [0088], [0101] and [0109]}.

Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fonte ‘061, in view of Hu (English Translated DE Publication No.: 602004009588), hereinafter referred to as Hu ‘588.

Regarding claim 3, Fonte ‘061 disclose the method of claim 1, EXCEPT for wherein heating the water within the machine is performed using a thermal battery of the refrigeration system.
Hu ‘588 teaches: the concept of a thermal battery (130) of the refrigeration system (100) connects to heat exchanger (120) and heat exchanger (110).
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fonte ‘061 in view of Hu ‘588 to include the use of a thermal battery that connects to the condenser and the evaporator, in order to facilitate selective passive and active cooling of chambers {Hu ‘588 – Description}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Fonte ‘061 in view of Hu ‘588 to obtain the invention as specified in claim 3.

Claims 5 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Fonte ‘061, in view of ROBERTS et al. (U.S. PG Pub No.: 2017/0055761 A1), hereinafter referred to as ROBERTS et al. ‘761.

Regarding claims 5 and 15, Fonte ‘061 disclose the method of claims 1 and 11, EXCEPT for wherein the pod is a reusable frusto-conical-shaped pod.
ROBERTS et al. ‘761 teach: the concept of the pod is a reusable frusto-conical-shaped pod {as shown in Figs. 1(A-G) and 6-7: ¶¶ [0089] and [0099-0100]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Fonte ‘061 pod by the pod of ROBERTS et al. ‘761 so as to include the use of a reusable frusto-conical-shaped pod, in order to facilitate a natural flow path {ROBERTS et al. ‘761 – ¶ [0089}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Fonte ‘061 in view of ROBERTS et al. ‘761 to obtain the invention as specified in claims 5 and 15.

Conclusion
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO-2018156361-A1 to BURROWS B.

WO-2018039675-A1 to HOON D.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
08/18/2022